DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-13 directed to an invention non-elected without traverse.  Accordingly, claims 4-13 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or make obvious an aerosol generating apparatus that comprises all of the claimed limitations including an upper case including an accommodating path capable of accommodating a cigarette and a lower case which has a controller and battery, and specifically a cover attachable to an upper side of the upper case and having an outside hole to expose the accommodating path through which the cigarette is inserted, and a cap installed on a portion of a top surface of the upper case to conceal components in the upper case, the cap being inseparable from the upper case, wherein “inseparable from the upper case” is defined by the specification as “the cap 1400 may be separated exceptionally when specially manufactured equipment is used, and also means that, when deformation of any one component or of a plurality of components of the aerosol generating device 1000 like a breakdown of a hook portion 1410 to be described herein below occurs, the cap 1400 may be forcibly separated... 
The Office Action issued August 11, 2021 in Canadian Application No. 3,084,075 states that Murison (US 2017/0042215) meets the limitations of claim 1. The Office Action states that cap (2, Figure 6) is installed on an outer surface of the case (100, Figure 6) in an inseparable manner to conceal the fastening member in the case, specifically citing magnets as positioned inside the case, therefore they would be concealed when the cap is closed in Fig. 1, paragraph [0895]. The Examiner respectfully disagrees with this interpretation because cap (2) is not inseparable according to the definition in the Specification because it is designed to pivot and be opened and closed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANA B KRINKER/             Examiner, Art Unit 1747                                                                                                                                                                                           
/Michael J Felton/             Primary Examiner, Art Unit 1747